DISSENTING OPINION OP
MR. JUSTICE WOLF.
The majority opinion substantially concedes, if it does not assert, that the complainant should have exhausted his *849administrative remedies by appealing to the Governor. This the complainant did not do and where an appeal is given, the appeal mnst be taken. However just the claim of complainant may be shown to be, he did not appeal. The alleged fact that somebody else did appeal did not make the-latter appeal an act of the' petitioner. The mandamus' should have been denied.